COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Heather Hughes v. Peter Giammanco

Appellate case number:    01-18-00771-CV

Trial court case number: 2018-26459

Trial court:              129th District Court of Harris County

        On September 20, 2018, this Court granted appellant’s emergency motion and ordered the
trial court proceedings stayed until November 6, 2018. The Court withdraws its September 20
order and issues this order in its place:
         Appellant’s emergency motion to stay trial court proceedings pending resolution of this
interlocutory appeal of the trial court’s order denying her motion to dismiss under the Texas
Citizens Participation Act is GRANTED. See TEX. CIV. PRAC. & REM. CODE ANN.
§ 51.014(a)(12), (b) (interlocutory appeal of denial of TCPA motion to dismiss “stays all other
proceedings in the trial court pending resolution of that appeal”). This stay is effective until the
case in this Court is finally decided or the Court otherwise orders the stay lifted.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown_____________
                   Acting individually


Date: October 30, 2018